Citation Nr: 1001140	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastritis, claimed as 
stomach problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which denied 
service connection for gastritis.  The Board remanded this 
case in July 2009.  A temporary file has since been created 
and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board sincerely regrets the need to again remand this 
case.

The Veteran was afforded a VA examination in December 2005 to 
assess the current nature and etiology of his claimed stomach 
problems.  The examiner diagnosed the Veteran with gastric 
reflux, gastritis and duodenitis, and opined that it was not 
at least likely as not that his current stomach condition was 
related to the treatment for a stomach condition during 
military service.  The rationale was that the Veteran had 
been treated for an acute rather than chronic condition 
during service.  The examiner explained that there was a lack 
of post-military evidence to support the contention that the 
condition was chronic immediately following service.  

Thereafter, the Veteran submitted private treatment records 
dated in 1979 and 1981 reflecting complaints of 
gastrointestinal problems and X-ray findings of peptic ulcer 
disease.  Given that this evidence shows treatment for 
stomach problems within several years following service 
separation, the Board finds that further medical opinion on 
the etiology of the Veteran's current stomach disability is 
necessary to afford consideration of the 1979 and 1981 
treatment records.  As such, this case must be remanded for a 
VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
should refer the claims file to a VA 
examiner for an addendum opinion 
regarding the etiology of the Veteran's 
current stomach problems, to include 
gastric reflux, gastritis and duodenitis.  
After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran's currently diagnosed stomach 
problems are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  In rendering 
this opinion, the examiner should 
consider the 1979 and 1981 X-ray reports 
showing peptic ulcer disease.  A complete 
rationale should be provided for any 
opinion given. 

2.  Thereafter, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


